

Exhibit 10.127
 
COLLATERAL ASSIGNMENT AND PLEDGE AGREEMENT
 
THIS COLLATERAL ASSIGNMENT AND PLEDGE AGREEMENT (“Assignment”) is made as of,
and is effective as of, December 20, 2012, by CORONUS SOLAR INC., a company
incorporated under the laws of Canada (“Assignor”) to and for the benefit of
CLEAN FOCUS  FINANCING COMPANY, LP, a Delaware limited partnership, its
successors and assigns (“Lender”).
 
RECITALS:
 
A.         Lender has agreed to make a loan in the stated principal amount of up
to Four Million and 00/100 Dollars ($4,000,000.00) (the “Loan”) to Coronus
Energy Corp., a Delaware corporation and wholly owned subsidiary of the Assignor
(“Coronus Energy”) and fifteen (15) Delaware limited liability companies in each
of which Coronus Energy holds one hundred percent (100%) of the authorized and
outstanding membership interests (collectively, the (“Borrower”).  The Loan is
evidenced by that certain Promissory Note of even date herewith in the stated
principal amount of up to Four Million and 00/100 Dollars ($4,000,000.00) (as
amended from time to time, the "Note") for the purpose of financing certain
development costs incurred by the solar photovoltaic electric generation
installations (the “Projects”) being developed, constructed, installed, owned
and operated by the Borrower at locations in San Bernardino County, California,
USA.
 
B.         Assignor is the owner of the one share of the outstanding capital
stock of Coronus Energy representing one hundred percent (100%) of the
outstanding capital stock of Coronus Energy (the “Share”).
 
C.         The Loan will be further secured by the Assignor’s assignment of all
of its right, title and interests in and under, if any, those Vacant Land
Purchase Agreements identified on Exhibit A,  and those certain Mortgages,
Assignment of Rents, Security Agreement and Financing Statement to be dated and
executed by Coronus Energy following the first advance of the Loan, all relating
to certain parcels of vacant property in San Bernardino County, California on
which the Projects will be located (the “Mortgages”).   The Note, the Collateral
Assignment and Pledge Agreement of Borrower, the Mortgages, the Security
Agreement of Borrower, this Collateral Assignment and Pledge Agreement and the
Guaranty of Assignor, together with all other documents evidencing or securing
the Loan executed by the Borrower are hereinafter referred to as the “Loan
Documents”.
 
D.         The Borrower’s obligations under and with respect to the Loan and the
Note that are being guaranteed and further secured by the Assignor are referred
to herein as the “Obligations.”
 
E.         Assignor has agreed to assign the collateral described below.
 
F.         The capitalized terms used but not defined herein shall have the
meanings assigned to them in the Note.
 

Execution Form
1
 
Assignment of Share and VLPAs /Coronus Solar Inc.



 
 

--------------------------------------------------------------------------------

 

NOW, THEREFORE, in consideration of One Dollar ($1.00) and other good and
valuable consideration the receipt and sufficiency of which are hereby
acknowledged and intending to be legally bound, the Assignor hereby covenants
and agrees as follows:
 
1.         Security Interest.  Assignor hereby pledges, transfers and assigns to
the Lender a first and superior security interest (the "Pledged Interest,"
”Pledged Interests” or “Security Interest” herein) in the following described
item, and all interest received thereon, all renewals, replacements, and
substitutions therefor and in all proceeds thereof in any form (the
"Collateral"):
 
(a)        all of Assignor’s right, title and interest in, to, and under the
Share as the sole shareholder of Coronus Energy, including but not by way of
limitation, (i) its interest in the  dividends paid by Coronus Energy, (ii) any
other sums, payments, fees or other amounts to which Assignor may be entitled
from Coronus Energy, (iii) all voting rights of the Assignor in Coronus Energy,
and (iv) all books and records pertaining to any of the above described
property, including, but not limited to, any computer readable memory and any
computer hardware or software.
 
(b)        all of Assignor’s right, title and interest in, to, and under, if
any, each of the agreements and documents listed on Exhibit A hereto.
 
2.         Indebtedness Secured.  The Security Interest secures payment of any
and all Obligations whether now existing or hereafter incurred, of every kind
and character, direct or indirect, from the Borrower to the Lender, and whether
such Obligations are from time to time reduced and thereafter increased, or
entirely extinguished and thereafter reincurred.
 
3.         Representations and Warranties of Assignor. Assignor represents and
warrants and, so long as this Assignment is in effect, it shall be deemed
continuously to represent and warrant that:
 
(a)        Assignor is authorized to enter into this Assignment, which is the
legal, valid and binding obligation of Assignor enforceable in accordance with
its terms, except as may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws.
 
(b)        Assignor is the owner of the Collateral free and clear of any other
voluntary or involuntary security interest, lien, claim or encumbrance of any
nature.
 
(c)        Assignor is the sole shareholder of Coronus Energy.
 
4.         Covenants of Assignor.  So long as this Assignment is in effect:
 
(a)        Assignor will defend the Collateral against the claims and demands of
all other parties; will keep the Collateral free from all security interests or
other encumbrances, and will not sell, transfer, assign, deliver or otherwise
dispose of any Collateral or any interest therein without the prior written
consent of Lender.
 
(b)        Any Collateral, including any dividends, returns of capital, proceeds
of liquidation or termination and any other sums, fees or amounts which the
Assignor receives or
 

Execution Form
2
 
Assignment of Share and VLPAs /Coronus Solar Inc.



 
 

--------------------------------------------------------------------------------

 

is entitled to from any Borrower will be immediately delivered to the Lender as
cash Collateral to be held by the Lender for the purpose of securing the payment
or performance of the Obligations.
 
(c)        Assignor will execute such additional documents and take such further
actions as may be required to carry out the provisions and intent of this
Assignment. Assignor hereby authorizes the filing of a financing statement or
statements, and such amendments thereto and continuations thereof as may be
required or advisable to perfect and maintain the continuous perfection of the
Security Interests.  In addition, Assignor grants to Lender a power of attorney
coupled with an interest to effectuate the terms of the foregoing sentence and
to file all continuations, renewals or amended financing statements without the
signature of Assignor.
 
(d)        Assignor agrees not to amend or voluntarily permit the amendment of
the Articles or Bylaws of Coronus Energy without the prior written consent of
the Lender.
 
(e)        Assignor covenants and agrees not to voluntarily withdraw as the sole
shareholder or consent to the admission of any other shareholder(s) of Coronus
Energy without the prior written consent of the Lender.
 
5.         Events of Default; Remedies.
 
(a)        Any of the following events or conditions shall constitute an "Event
of Default" hereunder: (i) failure of Assignor to pay or cause Coronus Energy to
pay and perform or observe any of the Assignor’s obligations set forth herein,
if such failure shall continue for ten (10) days after written notice thereof is
sent to Assignor, or (ii) the occurrence of an Event of Default under any of the
Loan Documents.
 
(b)        Lender shall have all rights and remedies with respect to the
Collateral of a secured party under the Uniform Commercial Code and under any
applicable law, as the same may from time to time be in effect, in addition to
those rights granted herein and in any other agreement now or hereafter in
effect between Assignor and Lender.
 
(c)        Assignor agrees to pay on demand all costs and expenses incurred by
Lender enforcing this Assignment, in realizing upon or protecting any Collateral
and in enforcing and collecting any Indebtedness or any guaranty thereof,
including, without limitation, if Lender retains counsel for advice, suit,
appeal, insolvency or other proceedings under the federal Bankruptcy Code (11
U.S.C. §101, et seq.) or otherwise, or for any of the above purposes, the
reasonable attorneys' fees and expenses incurred by Lender.  Payment of all
moneys hereunder is secured by the Collateral.
 
(d)        If, at any time when Lender shall determine to exercise its right to
sell the whole or any part of the Collateral hereunder, such Collateral or the
part thereof to be sold shall not, for any reason whatsoever, be effectively
registered under the Securities Act of 1933, as amended (or any similar statute
then in effect) (the “Act”), then Lender may (subject only to requirements of
applicable law), sell such Collateral or part thereof by private sale in such
commercially reasonable manner as Lender may deem necessary or advisable, but
subject to the other requirements of this Section 5(d), and shall not be
required to effect such registration or to
 

Execution Form
3
 
Assignment of Share and VLPAs /Coronus Solar Inc.



 
 

--------------------------------------------------------------------------------

 

cause the same to be effected.  Without limiting the generality of the
foregoing, in any such event, Lender may (i) in accordance with applicable
securities laws, proceed to make such private sale notwithstanding that a
registration statement for the purpose of registering such Collateral or part
thereof could be or shall have been filed under said Act, (ii) approach and
negotiate with a single possible purchaser to effect such sale, and (iii)
restrict such sale to a purchaser who is an accredited investor under the Act
and who will represent and agree that such purchaser is purchasing for its own
account, for investment and not with a view to the distribution or sale of such
Collateral or any part thereof.  In addition to a private sale as provided above
in this Section 5(d), if any of the Collateral shall not be freely distributable
to the public without registration under the Act (or similar statute) at the
time of any proposed sale pursuant to this Section 5(d) then Lender shall not be
required to effect such registration or cause the same to be effected but
(subject only to requirements of applicable law) may require that any sale
hereunder (including a sale at auction) be conducted subject to restrictions:
 
          (i)           as to the financial sophistication and ability of any
Person permitted to bid or purchase at any such sale;
 
          (ii)          as to the content of legends to be placed upon any
certificates representing the Collateral sold in such sale, including
restrictions on future transfer thereof;
 
          (iii)         as to the representations required to be made by each
Person bidding or purchasing at such sale relating to that Person’s access to
financial information about the Assignor and such Person’s intentions as to the
holding of the Collateral so sold for investment for its own account and not
with a view to the distribution thereof; and
 
          (iv)         as to such other matters as Lender may deem necessary or
appropriate in order that such sale (notwithstanding any failure so to register)
may be effected in compliance with the Bankruptcy Code and other laws affecting
the enforcement of creditors’ right and the Act and all applicable state
securities laws.
 
The proceeds of, and other realization upon, the Collateral by virtue of the
exercise of remedies under this Section 5(d) shall be deposited into an account
designated by Lender and applied in accordance with the provisions of the Note.
 
(e)        If the proceeds of, or other realization upon, the Collateral by
virtue of the exercise of remedies under Section 5(d) are insufficient to cover
the costs and expenses of such exercise and the payment in full of the
Obligations, Assignor shall remain liable for any deficiency to the extent
provided under applicable Legal Requirements.
 
(f)         Private Sale.
 
          (i)           Lender shall not incur any liability as a result of the
sale, lease or other disposition of all or any part of the Collateral at any
private sale pursuant to Section 5(d) conducted in a commercially reasonable
manner.  Without limiting the foregoing, Assignor hereby waives any claims
against Lender arising by reason of the fact that the price at which the
Collateral may have been sold at such a private
 
 
Execution Form
4
 
Assignment of Share and VLPAs /Coronus Solar Inc.




--------------------------------------------------------------------------------

 
 
sale was less than the price which might have been obtained at a public sale or
was less than the aggregate amount of the Obligations, even if Lender accepts
the first offer received and does not offer the Collateral to more than one
offeree.
 
          (ii)           Assignor recognizes that, by reason of certain
prohibitions contained in the Act and applicable state securities laws, Lender
may be compelled, with respect to any sale of all or any part of the Collateral,
to limit purchasers to those who will agree, among other things, to acquire the
Collateral for their own account, for investment and not with a view to
distribution or resale.  Assignor acknowledges that any such private sales may
be at prices and on terms less favorable to Lender than those obtainable through
a public sale without such restrictions, and, notwithstanding such
circumstances, agree that any such private sale conducted in accordance with
this Assignment shall be deemed to have been made in a commercially reasonable
manner and that Lender shall have no obligation to engage in public sales and no
obligation to delay the sale of any Collateral for the period of time necessary
to permit the respective issuer of such Collateral to register it for public
sale.
 
(g)        Assignor will take no action, as contemplated by Section 8-103 of the
UCC or otherwise, that would cause any of the Pledged Interests to fall within
the definition of “security” under Article 8 of the UCC, including but not
limited to (i) entering into an amendment to the Articles or Bylaws of Coronus
Energy or any other writing or agreement purporting to opt in to Article 8 of
the UCC pursuant to Section 8-103 thereof or (ii) transferring any of the
Pledged Interests to a securities account.
 
(h)        The Share that is a Pledged Interest is evidenced by a certificate.
Assignor shall not consent to the issuance of any further certificates to
evidence any of the Pledged Interests.
 
(i)         Assignor shall (i) if any Pledged Interests now or in the future
exists in certificated form, deliver to Lender any and all certificates
representing the Pledged Interests, duly endorsed in blank; (ii) with respect to
any part of the Collateral that constitutes an uncertificated security, cause
any issuer thereof to register Lender as the registered owner of such
uncertificated security or to enter into agreements to establish Lender’s
control (within the meaning of Section 8-106 of the UCC) over such
uncertificated securities.
 
6.         Authority of Lender.  Assignor hereby irrevocably appoints Lender the
Assignor's true and lawful attorney, with full power of substitution, in
Assignor's name or in Lender's name, or otherwise, for Lender's sole use and
benefit, but at Assignor's cost and expense, to exercise at any time and from
time to time all or any of the following powers with respect to all or any of
the Collateral:
 
(a)        Upon the occurrence of any Event of Default as set forth in paragraph
5 above:
 

Execution Form
5
 
Assignment of Share and VLPAs /Coronus Solar Inc.



 
 

--------------------------------------------------------------------------------

 

          (i)            To demand, sue for, collect, receive and give
acquittance for any and all moneys due or to become due upon or by virtue
thereof.
 
          (ii)           To receive, take, hold, endorse, collect, assign and
deliver any and all checks, notes, drafts, documents and other negotiable and
non-negotiable instruments and chattel paper taken or received by Lender in
connection herewith.
 
          (iii)          To settle, compromise, compound, prosecute or defend
any action or proceeding with respect thereto.
 
          (iv)          To sell, transfer, assign or otherwise deal in or with
the same, or the proceeds or avails thereof, or to renew the same, as fully and
effectively as if Lender were absolute the owner thereof, and to make any
allowance and other adjustment with reference thereto.
 
          (v)           To collect on the Collateral, whether or not any action
of Lender results in the imposition of any penalty.  Assignor authorizes Lender
from time to time to renew any Collateral at its maturity, on such terms as
Lender deems appropriate.
 
(b)        Prior to or upon the occurrence of an Event of Default as set forth
in paragraph 5 above:
 
          (i)            To receive, take, hold, endorse and collect any and all
checks, notes, drafts, documents and other negotiable and non-negotiable
instruments and chattel paper and to retain in a cash collateral account the
cash proceeds thereof and/or after an Event of Default to apply the same to the
Obligations.
 
          (ii)           To require the Assignor to effect collection on any
such Collateral which has become due and to remit the proceeds (less reasonable
costs of collection, including reasonable attorneys' fees and expenses) promptly
upon receipt for deposit in a cash collateral account with the Lender.
 
The powers conferred upon the attorney-in-fact hereunder are solely to protect
the interest in the Collateral of the Lender and shall not impose any duty upon
any such attorney-in-fact to exercise any such powers.  The attorney-in-fact
shall be accountable only for amounts that it actually receives as a result of
the exercise of such powers and neither it nor any of its officers, directors,
employees or agents shall be responsible to Assignor or any Project Company for
any act or failure to act unless such action or failure to act constitutes gross
negligence.


7.         Limitation on Lender’s Duty in Respect of Collateral.
 
(a)        Except as expressly provided in the Uniform Commercial Code under
applicable law, the Lender shall have no duty as to any Collateral in its
possession or control or in the possession or control of any agent or nominee of
Lender or as to any income thereon or as to the preservation of rights against
prior parties or any other rights pertaining thereto.
 

Execution Form
6
 
Assignment of Share and VLPAs /Coronus Solar Inc.



 
 

--------------------------------------------------------------------------------

 

(b)        The powers conferred upon the Lender by this Assignment are to
protect its interest in the Collateral and shall not impose any duty upon the
Lender to exercise any such powers.  The Assignor hereby agrees that the Lender
shall not be liable for, nor shall the indebtedness evidenced by the Obligations
be diminished by, the Lender’s delay or failure to collect upon, foreclose,
sell, take possession of or otherwise obtain value for the Collateral.
 
(c)        Except as may be required by the provisions hereunder, and to the
fullest extent permitted by applicable law, the Lender shall be under no duty
whatsoever to make or give any presentment, notice of dishonor, protest, demand
for performance, notice of non-performance, notice of intent to accelerate,
notice of acceleration, or other notice or demand in connection with any
Collateral or the Obligations, or to take any steps necessary to preserve any
rights against Borrower or other person.  The Assignor waives any right of
marshaling in respect of any and all Collateral, and waives any right to require
the Lender to proceed against Borrower  or other person, exhaust any Collateral
or enforce any other remedy which the Lender now has or may hereafter have
against Borrower or other person.
 
(d)        The security interests are granted as security only and shall not
subject the Lender to, or transfer or in any way, affect or modify, any
obligation or liability of the Assignor with respect to any of the Collateral or
any transaction in connection therewith.  The Assignor shall remain liable under
the Articles and Bylaws of Coronus Energy to the extent set forth therein to
perform its duties and obligations thereunder to the same extent as if this
Assignment had not been executed.  The exercise by the Lender of any of its
rights hereunder shall not release the Assignor from any of its duties or
obligations under any organizational or operating documents of Coronus Energy,
and the Lender shall not have any obligation or liability thereunder by reason
of this Assignment or otherwise, nor shall the Lender be obligated to perform
any of the obligations or duties of the Assignor thereunder, to make any
payment, to make any inquiry as to the nature or sufficiency of any payment
received by the Assignor or the Lender or the sufficiency of any performance by
any party under any organizational or operating documents of Coronus Energy or
to take any action to collect or enforce any claim for payment assigned
hereunder.  The Lender shall not by reason of this Assignment or the exercise of
any remedies hereunder become responsible or liable in any manner or to any
extent for the obligations and liabilities of Assignor or the Borrower, whether
now existing or hereafter incurred. The Assignor specifically understands and
agrees that the Lender shall have no responsibility for (i) collecting or
protecting any income, earnings, or proceeds with regard to the Collateral, (ii)
preserving any of the Assignor’s rights against parties to the Collateral or
against third persons, (iii) ascertaining any maturities, calls, conversion
rights, exchanges, offers, tenders or similar matters relating to the
Collateral, or (iv) informing the Assignor about any of these matters, whether
or not the Lender actually has or is deemed to have knowledge thereof.
 
8.         Notices.  All notices provided under this Assignment will be in
writing and will be transmitted in the manner and to the addresses required by
the Stock Purchase Agreement to be entered into between the Lender and Assignor
(the “Stock Purchase Agreement”), or to such other addresses as the Lender and
Assignor may specify from time to time in writing.  Notice sent to Borrower in
accordance with the requirements of the Stock Purchase Agreement shall be deemed
notice to the Assignor under this Assignment.
 
9.         Miscellaneous.
 

Execution Form
7
 
Assignment of Share and VLPAs /Coronus Solar Inc.



 
 

--------------------------------------------------------------------------------

 

(a)        Without limiting any other right of Lender, whenever Lender has the
right to declare any Obligations to be immediately due and payable (whether or
not is has so declared), Lender at its sole election, may set off against the
Obligations any and all moneys then or thereafter owed to Assignor by Lender in
any capacity, whether or not the Obligations or the obligation to pay such
moneys owed by Lender are then due, and Lender shall be deemed to have exercised
such right of set off immediately at the time of such election though any charge
therefor is made or entered on Lender's records subsequent thereto.
 
(b)        No course of dealing between Assignor and Lender and no delay or
omission by Lender in exercising any right or remedy hereunder or with respect
to any Obligations shall operate as a waiver thereof or of any other right or
remedy, and no single or partial exercise thereof shall preclude any other right
or remedy. Lender may remedy any default by Assignor hereunder or with respect
to any Obligations in any reasonable manner without waiving the default remedied
and without waiving any other prior or subsequent default by Assignor.  All
rights and remedies of Lender hereunder are cumulative.
 
(c)        The Assignor hereby waives any right to require that the Lender
proceed against any real or personal property or any guaranty given as security
for the Obligations whether or not now existing or hereafter given, before
exercising its rights and remedies with respect to the Collateral.
 
(d)        Lender and Assignor as used herein shall include the heirs, executors
or administrators, or successors, or assigns, of those parties.
 
(e)        No modification, rescission, waiver, release or amendment of any
provision of this Assignment shall be made except by a written agreement
subscribed by Assignor and by a duly authorized officer of Lender.
 
(f)         This Assignment and the transaction evidenced hereby shall be
construed under the laws of the State of California of the United States of
America, as the same may from time to time be in effect.
 
(g)        This Assignment shall remain in full force and effect until all of
the Obligations outstanding, or contracted or committed for (whether or not
outstanding), shall be finally and irrevocably paid in full. If, after receipt
of any payment of all or any part of the Obligations, Lender is for any reason
compelled to surrender such payment to any person or entity, because such
payment is determined to be void or voidable as a preference, impermissible set
off, or a diversion of trust funds, or for any other reason, this Assignment
shall continue in full force notwithstanding any contrary action which may have
been taken by Lender in reliance upon such payment, and any such contrary action
so taken shall be without prejudice to Lender's rights under this Assignment and
shall be deemed to have been conditioned upon such payment having become final
and irrevocable.
 
10.       Severability of Provisions.  Any provision of this Assignment which is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions of this Assignment or affecting the
validity or enforceability of such provision in any other jurisdiction.
 

Execution Form
8
 
Assignment of Share and VLPAs /Coronus Solar Inc.



 
 

--------------------------------------------------------------------------------

 

11.       Headings.  The paragraph headings of this Assignment are included
herein for convenience of reference only and shall not constitute a part of this
Assignment for any other purpose.
 
12.       Counterparts.  This Assignment may be executed in counterparts, each
of which, when taken together, shall be construed as one and the same
instrument.
 
13.       Indemnity.  The Assignor agrees to indemnify and hold harmless the
Lender, its officers, directors, employees and agents (the “Indemnified
Parties”) from and against any and all claims, losses, penalties, fines, costs,
damages and liabilities (including reasonable attorneys fees and expenses)
(collectively, the “Claims”) growing out of or resulting from this Assignment
(including, without limitation, enforcement hereof), except Claims resulting
solely from the Indemnified Parties’ gross negligence or willful
misconduct.  The indemnification of the Indemnified Parties as provided in this
paragraph 13 shall remain in full force and effect if any such Claims or
liabilities, directly or indirectly, result from, arise out of, or relate to, or
are asserted to have resulted from, arisen out of or related to, the sole or
contributory negligence (but not gross negligence) of the Indemnified
Parties.  The provisions of this paragraph 13 shall survive the termination of
this Assignment and the Loan.
 
14.       Conversion and Termination.  Assignor acknowledges that upon the
closing and transfer by Assignor of the Share to Lender, Lender shall convert
the amount of the Loan then advanced into capital contributions to the project
company LLCs constituting part of the Borrower for which Loan advances have been
made (the “Loan Conversion”). Upon the Loan Conversion the Lender’s obligation
to make additional advances pursuant to the Loan shall terminate and this
Assignment shall automatically terminate.  If the Loan Conversion does not
occur, then upon the irrevocable payment and discharge of all of the Obligations
(other than inchoate indemnity obligations), this Assignment shall automatically
terminate and the Lender shall, at the expense of Borrower and Assignor,
terminate any financing statements with respect thereto filed by Lender.
 
15.       Waiver of Special Damages.  TO THE EXTENT PERMITTED BY APPLICABLE LAW,
THE ASSIGNOR SHALL NOT ASSERT, AND HEREBY WAIVES, ANY CLAIM AGAINST LENDER, ON
ANY THEORY OF LIABILITY, FOR SPECIAL, INDIRECT, CONSEQUENTIAL OR PUNITIVE
DAMAGES (AS OPPOSED TO DIRECT OR ACTUAL DAMAGES) ARISING OUT OF, IN CONNECTION
WITH, OR AS A RESULT OF, THIS ASSIGNMENT OR ANY AGREEMENT OR INSTRUMENT
CONTEMPLATED HEREBY, THE TRANSACTIONS, THE LOAN OR THE USE OF THE PROCEEDS
THEREOF.
 
16.       Jury Waiver.  ASSIGNOR AND LENDER (BY ITS ACCEPTANCE HEREOF) EACH
HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT
MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY
ARISING OUT OF OR RELATING TO THIS ASSIGNMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  ASSIGNOR AND
LENDER (BY ITS ACCEPTANCE HEREOF) (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF THE OTHER PARTY HAS
 

Execution Form
9
 
Assignment of Share and VLPAs /Coronus Solar Inc.



 
 

--------------------------------------------------------------------------------

 

REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTY HERETO HAVE BEEN INDUCED TO ENTER INTO THE LOAN BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
 


[Signature Page Follows]



























Execution Form
10
 
Assignment of Share and VLPAs /Coronus Solar Inc.



 
 

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, Assignor has duly executed this Assignment as of the day and
year first above written.







 
ASSIGNOR:
       
CORONUS ENERGY CORP., a company
   
incorporated under the laws of Canada
           
By:
Jeff Thachuk
           
Name:
Jeff Thachuk
           
Its:
President
       






















Execution Form
11
 
Assignment of Managing Member Interests / Clean Focus Manager, LLC



 
 

--------------------------------------------------------------------------------

 



EXHIBIT A – Vacant Land Purchase Agreements


 
1)  
That certain Vacant Land Purchase Agreement by and between Coronus Energy Corp.,
a Delaware corporation, as Purchaser, and Donna Lachman, “The Hayashida Family
Partnerships”, Sadako Hayashida, Kody Kodama, as Seller, dated November 14,
2012.

 
2)  
That certain Vacant Land Purchase Agreement by and between Coronus Energy Corp.,
a Delaware corporation, as Purchaser, and An Nhien Dai Nguyen and Anthony
Nguyen, as Seller, dated December 8, 2012.

 
3)  
That certain Vacant Land Purchase Agreement by and between Coronus Energy Corp.,
a Delaware corporation, as Purchaser, and Clarence B Mc Gee Trust and Elsie A Mc
Gee Trust, as Seller, pending execution.

 


 


 


 


 


 


 


 


 


 

Execution Form
12
 
Assignment of Managing Member Interests / Clean Focus Manager, LLC



 
 

--------------------------------------------------------------------------------

 

EXHIBIT B – Land and Legal Descriptions




Parcel
Yucca Valley East
 
Acreage
34.07 acres
GFID (SCE)
5821, 5822, 5823
Capacity (MW DC)
5.64
Plant Owner Names
 
 
Coronus Yucca Valley East 1 LLC
Coronus Yucca Valley East 2 LLC
Coronus Yucca Valley East 3 LLC
 
Assessor Parcel Numbers
0588-131-74
Legal Description
GOVERNMENT LOT 1 OF THE NORTHEAST QUARTER OF SECTION 4, TOWNSHIP 1 SOUTH, RANGE
6 EAST, SAN BERNARDINO BASE AND MERIDIAN, ACCORDING TO THE OFFICIAL PLAT ON FILE
IN THE DISTRICT LAND OFFICE
EXCEPTING THEREFROM THE NORTHERLY 30.00 FEET CONVEYED TO THE COUNTY OF SAN
BERNARDINO, A BODY CORPORATE AND POLITIC, BY DEED RECORDED JANUARY 8, 1980 AS
INSTRUMENT NO. 80-5741, OFFICIAL RECORDS OF SAN BERNARDINO COUNTY, CALIFORNIA.
ALSO EXCEPTING THEREFROM THE EASTERLY 330.00 FEET CONVEYED TO JOSHUA BASIN WATER
DISTRICT, BY DEED RECORDED MAY 13, 1997 AS INSTRUMENT NO. 97-170586 OFFICIAL
RECORDS OF SAN BERNARDINO COUNTY, CALIFORNIA.
















Execution Form
13
 
Assignment of Managing Member Interests / Clean Focus Manager, LLC



 
 

--------------------------------------------------------------------------------

 





Parcel
Joshua Tree East
Acreage
56.03 acres
GFID (SCE)
5618, 5619, 5620, 5621, 5622
Capacity (MW DC)
9.4
Plant Owner Names
 
 
Coronus Joshua Tree East 1 LLC
Coronus Joshua Tree East 2 LLC
Coronus Joshua Tree East 3 LLC
Coronus Joshua Tree East 4 LLC
Coronus Joshua Tree East 5 LLC
 
Assessor Parcel Numbers
0608-161-20, 21, 22
Legal Description
Parcels 2,3 and 4 of Parcel Map No. 11309, County of San Bernardino, State of
California, as per map recorded in Book 150, Pages 19-20 of Maps, in the office
of the County Recorder of said County.







Parcel
29-Palms North
Acreage
160 acres
GFID (SCE)
5521, 5522, 5603
Capacity (MW DC)
5.64
Plant Owner Names
 
 
Coronus 29-Palms North 1 LLC
Coronus 29-Palms North 2 LLC
Coronus 29-Palms North 3 LLC
 
Assessor Parcel Numbers
 0620-021-01
Legal Description
160 ACRES OF VACANT LAND (APN: 0620-021-01), TWENTYNINE PALMS, SAN BERNARDINO
COUNTY, CALIFORNIA
















Execution Form
14
 
Assignment of Managing Member Interests / Clean Focus Manager, LLC



 
 

--------------------------------------------------------------------------------

 



Parcel
Apple Valley East
Acreage
23.69 acres
GFID (SCE)
5824, 5825
Capacity (MW DC)
3.76
Plant Owner Names
 
 
Coronus Apple Valley East 1 LLC
Coronus Apple Valley East 2 LLC
Assessor Parcel Numbers
0438-212-01, 02
Legal Description
14.78 ACRES OF VACANT LAND (APN 0438-212-02), SAN BERNARDINO COUNTY, CALIFORNIA









Parcel
Adelanto West
Acreage
40 acres
GFID (SCE)
5819, 5820
Capacity (MW DC)
3.76
Plant Owner Names
 
 
Coronus Adelanto West 1 LLC
Coronus Adelanto West 2 LLC
Assessor Parcel Numbers
3129-251-13
Legal Description
THE WEST 160 ACRES OF SECTION 1, TOWNSHIP 5 NORTH, RANGE 6 WEST, SAN BERNARDINO
MERIDIAN, ACCORDING TO THE OFFICIAL PLAT THEREOF.  EXCEPT THE NORTH 80 ACRES
THEREOF.  ALSO EXCEPT THAT PORTION THEREOF LYING WITHIN THE SOUTHWEST 1/4 OF THE
SOUTHWEST 1/4 OF SECTION 1


















Execution Form
15
 
Assignment of Managing Member Interests / Clean Focus Manager, LLC



 
 

--------------------------------------------------------------------------------

 
